NUMBER 13-16-00013-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JESUS GONZALEZ,                                                             Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 404th District Court
                        of Cameron County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

      This cause is currently before the Court on appellant's fourth motion for extension

of time to file the brief. The reporter’s record was filed on May 5, 2016, and appellant’s

brief was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a).
This Court has previously granted appellant three extensions of time totaling 180 days to

file the brief.

        The Court ordered the brief to be filed on or before December 2, 2016, and notified

counsel that further motions for extension of time would not be granted absent exigent

circumstances. Appellant has now filed his fourth motion requesting an additional 30

days, until January 3, 2017, to file the appellate brief in this cause.

        The Court, having fully examined and considered appellant's fourth motion for

extension of time to file the brief and the extensions previously granted in this cause, is of

the opinion that, in the interest of justice, appellant's fourth motion for extension of time to

file the brief should be granted. Appellant’s fourth motion for extension to file the brief is

GRANTED and the Honorable Alfredo Padilla is ORDERED to file the brief on or before

January 3, 2017. The Court looks with disfavor on the delay caused by counsel’s failure

to timely file a brief in this matter. No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of December, 2017.




                                               2